Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 264 filed 03/01/19                 PageID.11532       Page 1
                                    of 3



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

  LEAGUE OF WOMEN VOTERS                    )
  OF MICHIGAN, et al.,                      )
                                            )
          Plaintiffs,                       )
                                            )
  v.                                        )                No. 2:17-cv-14148
                                            )
  JOCELYN BENSON, in her official           )
  capacity as Michigan Secretary of         )
  State, et al.,                            )
                                            )
          Defendants.                       )
  __________________________________________)

      ORDER DENYING CONGRESSIONAL AND STATE HOUSE INTERVENORS’
          NOTICE REQUESTING RULING ON OBJECTIONS (ECF No. 259)

         Before the Court is the Notice Requesting Ruling on Objections (“Request”) filed by

  Congressional and State House Intervenors (“Intervenors”) on February 23, 2019 (ECF No. 259).

  In response, Plaintiffs argue that the Court should deny Intervenors’ Request because it is

  untimely, violates the Court’s Pretrial Order Regarding Parties’ Partial Stipulations and Report

  (“Pretrial Order”) (ECF No. 234), and is merely an attempt to circumvent the 50-page limit that

  the Court established for proposed conclusions of law. (See Pl. Resp. to Intervenors’ “Notice

  Requesting Ruling On Objections”, ECF No. 261.) For the reasons stated below, the Court

  agrees with Plaintiffs and DENIES Intervenors’ Request.

         First, Intervenors’ Request is untimely. At trial, the Court clearly stated that “the

  proposed findings of fact and proposed conclusions of law are due on February the 22nd . . . .”

  (Trial Tr., ECF No. 250 at PageID #9347.) The Court further advised that “submissions,

  whatever you have, and whatever the two sides are going to offer should be submitted on or



                                                - 1-
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 264 filed 03/01/19                      PageID.11533       Page 2
                                    of 3


  before February 22nd.” (Id. at PageID #9348) (emphasis added). Intervenors filed their Request

  after February 22. Therefore, Intervenors’ Request is untimely.

         Furthermore, Intervenors’ Request violates the Pretrial Order entered by the Court (see

  ECF No. 234). In the Pretrial Order, the Court ordered that “[a]ll exhibits on all exhibit lists may

  be offered into evidence without objection, except that the parties may raise objections to those

  exhibits in post-trial briefs . . . .” (Id. at PageID #8367) (emphasis added). Intervenors’ Request

  contains 987 separate objections to 475 exhibits that Plaintiffs included on their exhibit list.

  However, Intervenors did not file their objections to Plaintiffs’ exhibits in their post-trial briefs,

  as required by the Court’s Pretrial Order. Rather, they filed their objections in their (untimely)

  Request, a separate document which contains no argument in support of the objections, but rather

  is a grid containing only a brief description of each exhibit and a brief, cursory summary of the

  nature of Intervenors’ objection(s) to each exhibit. (See ECF No. 259-1.) By filing the objections

  in a separate filing, rather than in their post-trial briefs, Intervenors failed to comply with this

  Court’s Pretrial Order.

         Intervenors’ Request appears to be an attempt to circumvent the page limit that the Court

  imposed on the parties’ post-trial briefs. On the last day of trial, the Court stated that while it

  would not limit the length of the parties’ proposed findings of fact, it would limit the parties’

  proposed conclusions of law to fifty (50) pages. (Trial Tr., ECF No. 250 at PageID #9350.)

  Intervenors filed their Proposed Findings of Fact and Conclusions of Law on February 22, 2019.

  (See ECF No. 258.) Intervenors’ Proposed Findings of Fact total 278 pages. (Id.) Their Proposed

  Conclusions of Law total 49 pages. (Id.) In their Proposed Conclusions of Law, Intervenors

  raised specific objections to several of Plaintiffs’ exhibits. For example, Intervenors argued that

  the Court should exclude Dr. Jowei Chen’s expert report and simulations (see id. at PageID



                                                  - 2-
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 264 filed 03/01/19                 PageID.11534       Page 3
                                    of 3


  #11105-06), the demonstration maps submitted by Dr. Kenneth Mayer (see id. at PageID

  #11112-13), and Plaintiffs’ experts’ gerrymandering metrics more generally (id. at PageID

  #11115-19). However, in their Proposed Conclusions of Law, Intervenors failed to object to the

  overwhelming majority of the 475 exhibits they object to in their Request, which totals an

  additional 65 pages (see ECF No. 259-1). The Court will not permit Intervenors to evade the

  page limit permitted by the Court by presenting their objections in their Request rather than in

  their Proposed Conclusions of Law, as required by this Court’s Pretrial Order and the Court’s

  directions at trial.

          Therefore, Intervenors’ Request (ECF No. 259) is DENIED.

          IT IS SO ORDERED.

  Dated: March 1, 2019

                                      /s/ Eric L. Clay
                                      Signed for and on behalf of the panel:

                                      HONORABLE ERIC L. CLAY
                                      United States Circuit Judge

                                      HONORABLE DENISE PAGE HOOD
                                      United States District Judge

                                      HONORABLE GORDON J. QUIST
                                      United States District Judge




                                                - 3-
